





[a1040connercorrected1_image1.gif]


May 23, 2008


Brad Conner


Dear Brad:


On behalf of RBS Citizens, N.A. (“Citizens”) I am pleased to extend you an offer
of employment on the following terms and conditions, including your commencing
employment with Citizens on or before Monday, June 30, 2008.


I am pleased to confirm our offer for you to join Citizens as the Vice Chairman,
Head of Consumer Lending reporting to Jim Connolly, President of RBS Citizens,
or other such person as Citizens may specify from time to time. Citizens
reserves the right to transfer your employment to any existing or future parent,
subsidiary, affiliate, division, branch of Citizens or their respective
successors (collectively “affiliates”). Your employee number will be determined
when your start date is confirmed.


COMPENSATION


•
You will be paid a biweekly salary of $23,076.92, which amounts to $600,000.00
on an annualized basis.



•
In addition, you will be eligible for consideration for an annual discretionary
bonus based on factors determined by Citizens in its sole discretion, in
accordance with Citizens policy. Such factors may include your performance and
the performance of Citizens. You will only be eligible for consideration to
receive any such discretionary bonus for any year if you have not received or
given any notice of termination or resignation prior to the date on which such
bonuses for the applicable year are paid to employees. Currently, the target
incentive award opportunity for your position is 160% percent of your annual
base salary. This payment is generally prorated based on your start date and the
specific guidelines listed in the Plan, but as per our conversation, we will
guarantee your 2008 bonus to be $1,000,000. Guaranteed amounts are not eligible
for deferral. Should you leave the organization prior to the payment date in
2009, you will forfeit this bonus. Eligibility in a Plan does not guarantee
payment.



•
You will also be eligible to participate at the sole discretion of the Royal
Bank of Scotland Group (“RBS”) Remuneration Committee, in RBS’ long-term
incentive plans. Your eligibility for participation will be in line with the
normal practice for RBS’ North American businesses. Your target award is 68% of
your current base salary ($408,000) for the calendar year of 2008. The
opportunity range is 61 – 75% based on your annual performance rating.
Eligibility does not guarantee payment.



•
In consideration of your joining Citizens, we will pay you a one-time, sign-on
bonus of $400,000. This amount will be grossed up for tax purposes to off set
your financial burden of the Forgiveness Loan you have received from JP Morgan
Chase. This will be paid on or around your first thirty days of employment.
Please be advised that should you resign, give notice of resignation or be
terminated for cause from Citizens within twelve months of your start date, you
will be required to re-pay this bonus on a pro-rated basis.



•
You will receive the equivalent of $1,850,000 of RBS Equity to off set the value
of your unvested JP Morgan Chase portfolio. We will base the number of shares on
the stock price at the close of the market on the day you join the Bank. This
stock will be customized to reflect the vesting schedule of your current JP
Morgan Chase portfolio.



•
You are eligible to participate in the RBS Citizens, N.A. Nonqualified Deferred
Compensation Plan. This plan is a tax deferred savings program which allows you
to defer, on a pre-tax basis, a percentage of your base salary as well as a
percentage of selected incentive awards earned for the period ending December
31, 2008. You will have thirty days from the start of your employment to make a
deferment decision.



•
All amounts of compensation paid to you shall be paid subject to applicable
taxes and deductions, and, if applicable, in

compliance with the provisions of Internal Revenue Code Section 409A.


BENEFITS


•
You will be eligible to enroll in most of Citizens Financial Group, Inc.’s
benefit plans on the first of the month following your start date. You will
receive a Notice to Enroll in your home mail with information on how to enroll
online at




--------------------------------------------------------------------------------



www.CFGConnections.com approximately two weeks from your start date. You can
find detailed information online about your eligibility (see “Benefit
Highlights”) and all the benefits on CFGConnections.com.


•
Based on the month in which you start you are eligible for a pro-rated maximum
vacation allowance of ten days in 2008. Your annualized amount is twenty days in
addition to the ten paid holidays that Citizens recognizes annually. You are
also eligible to receive your birthday off which can be scheduled with your
managers’ approval.

 
•
We will assist you with relocation expenses associated with your move from
Arizona to Rhode Island. Other details of our relocation package are enclosed.
You will receive an additional $75,000 (less applicable taxes) to assist you
with any out of pocket relocation expenses. Please be advised that, should you
voluntarily resign from Citizens within twelve months of your start date, you
will be responsible for reimbursing Citizens for all relocation costs previously
paid under this relocation plan. Should you be discharged for cause, eligibility
for benefits under this policy will cease and no further reimbursements will
occur. This includes expenses incurred but, not yet reimbursed. By signing below
you agree that we may deduct money from your final paycheck to convey such
repayment.



NOTICE OF INTENT TO LEAVE AND NON-SOLICITATION


You agree that you will provide Citizens with 60 days prior written notice of
your intent to leave the employ of Citizens for any reason. During any period of
required notice you will continue to be an employee and you will continue to be
entitled to receive your base salary (but not a bonus). Your fiduciary duties
and other obligations as an employee of Citizens will continue and you will
cooperate in the transition of your responsibilities. Citizens shall, however,
have the right, in its sole discretion, to direct that you no longer come in to
work.


You also agree that during your employment and for 12 months following your
termination of employment for any reason, you will not directly or indirectly
solicit, hire, or assist in soliciting or hiring any person who is employed
during such period by Citizens or its affiliates; nor will you directly or
indirectly induce any such person to terminate his or her employment or accept
employment with anyone other than Citizens or its affiliates. You also agree
that during your employment and for 6 months following your termination of
employment for any reason, you will not directly or indirectly solicit, or
assist in soliciting for business any customer introduced to you by Citizens or
its affiliates, or any customer of Citizens or its affiliates with whom you had
contact during your employment by Citizens nor will you induce or encourage any
such customer to terminate its relationship with Citizens or its affiliates or
to divert business away from Citizens or its affiliates.


You agree that the foregoing provisions related to Notice of Intent to Leave and
Non-Solicitation are reasonable and that in the event you violate any of them,
you acknowledge that Citizens will be subject to irreparable harm entitling it,
in addition to statutory or common law remedies, to immediate injunctive or
other equitable relief. You also agree to reimburse Citizens for reasonable
attorney’s fees and costs incurred by Citizens in any action to enforce its
rights under this agreement in which Citizens prevails.


EMPLOYEE REPRESENTATIONS


In accepting this offer, you represent and warrant to Citizens that you are not
subject to any agreement or understanding with any current or prior employer or
business (or any other entity or person) which would in any manner preclude you
from fulfilling any of the duties or obligations you would have with Citizens or
which would result in any additional payment from Citizens. You further
recognize and agree that, to the extent you possess any confidential,
proprietary or trade secret information of a third party, you may not and shall
not use or disclose such information in performing your duties for Citizens.


You have provided Citizens with copies of certain documents relating to grants
made to you under JP Morgan Chase’s 1996 and 2005 Long-Term Incentive Plans (“JP
Morgan Documents”). Citizens has reviewed the JP Morgan Documents and the
restrictive covenants contained therein that purport to restrict your
post-employment activities. The JP Morgan Documents generally state that, for a
period of one year following your termination of employment, you will not
directly or indirectly, whether on your own behalf or on behalf of another
party: (1) solicit, induce or encourage any JP Morgan Chase employee to leave JP
Morgan Chase, (2) hire any employee or former employee of JP Morgan Chase who
was employed on the date of your termination (unless that employee was
terminated due to a position elimination or terminated more than six months
prior to their date of hire by Citizens), or (3) solicit, induce, divert or
attempt to solicit induce or divert any of JP Morgan Chase’s current customers,
suppliers or other entities or persons serviced by you or whose names became
known to you during your employment with JP Morgan Chase, or otherwise interfere
with JP Morgan Chase’s relationships with its current customers, supplier or
other entities or persons. The JP Morgan Documents state that you are not
prohibited from doing business with “publicly known institutional customers,”
provided that you do not rely on JP Morgan Chase’s confidential information. The
JP Morgan Documents also contain general prohibitions against your use of
confidential information, and some of the JP Morgan Documents require you to
provide Special Notice of your intent to resign. You have informed Citizens that
you are subject to certain restrictions in other JP Morgan Documents that were
not provided for review, but are similar to the restrictions described in this
paragraph.





--------------------------------------------------------------------------------



As a condition of your employment and during the course of your employment with
Citizens, you must honor your obligations pursuant to the JP Morgan Documents
for the relevant time periods. If at any time you find yourself in circumstances
which you feel may lead to a breach of the restrictions contained in the JP
Morgan Documents, you should contact your Human Resources Business Partner
immediately. Should you become aware that JP Morgan Chase or any other former
employer alleges that you are violating the terms of an employment agreement or
restrictive covenant, you must report such knowledge to your Human Resources
Business Partner as soon as practicable.


In reliance on the foregoing, to the extent permitted by law, Citizens shall
indemnify and hold you harmless up to $2,125,00.00 against any forfeiture
determinations made and communicated to you by JP Morgan Chase within one year
of your termination of employment with JP Morgan Chase that arise out of or are
based upon a purported violation of the JP Morgan Documents. This
indemnification provision is contingent upon your compliance with the terms of
this offer letter and Citizens’ reliance that your post-employment restrictions
are consistent with those provided by you or described by you to Citizens. You
also agree to give Citizens prompt notice of any forfeiture determination made
by JP Morgan Chase.


When your start date is determined, we will arrange for your new hire
orientation. Located on the On-Boarding site are the Fair Lending Policy
Statement, Code of Ethics, Corporate Bank Secrecy Compliance Policy, and
detailed benefit information. You will need to bring your completed On-Boarding
paperwork to your new hire orientation session. The required documents can be
accessed at https://www.cfgconnections.com if you use the directions to access
the website as a guest. Please print, review and complete the required forms and
policies. If you have any difficulty in completing these documents please
contact your recruiter.


Following orientation, you will report to Jim Connolly at the Citizens One Plaza
Office. As a condition of your employment with Citizens we will be verifying
documentation that shows that you are legally eligible to work in the United
States. You will find a list of documents acceptable for verifying your identity
and employment eligibility on the back of the U.S. Department of Justice
Immigration and Naturalization Form I-9. Please be prepared to provide this
information on your first day of employment. Federal law requires that, if this
documentation is not provided within 3 days of your start date, you must be
removed from Citizens’ payroll. Additionally, your employment with Citizens is
contingent upon satisfactorily meeting our pre-employment and background check
requirements.
 
Please note that employment with Citizens is “at-will,” and can be terminated by
either party at any time and for any reason, with or without notice. The terms
and conditions of your employment, including, but not limited to: duties;
compensation; location and employment may change at any time. By signing below,
you agree that no representations or promises inconsistent with this paragraph
have been made to you.


If your position is termed redundant, you will be treated similarly to other
Vice Chairmans. Citizens has sole discretion to determine whether a termination
is “for cause,” however, typically the following will constitute cause for
purposes of this Plan, as determined by Citizens or the Plan Sponsor:


(a)the Employee’s continued failure or refusal of the Employee to perform
satisfactorily any duties reasonably required of the Employee;


(b)the commission of any fraud, misappropriation, embezzlement, dishonesty,
breach of trust or money laundering, or any other conduct that can be deemed a
breach of Citizens’ Code of Ethics or the Royal Bank of Scotland’s Code of
Conduct;


(c)reporting to work under the influence of alcohol, narcotics or unlawful
controlled substances, or any other material violation of any Citizens
employment policies/procedures;


(d)conviction of a felony or misdemeanor, or conduct in violation of state or
federal law that would constitute a basis for a criminal charge or indictment of
a felony, or of a misdemeanor involving dishonest or fraudulent conduct;


(e)violation of any securities or commodities laws, any rules or regulations
pursuant to such laws, or the rules and regulations of any securities or
commodities exchange or association of which the Company is a member, or
violation of any similar federal, state or local law, regulation, ordinance or
licensing requirement applicable to employees of financial institutions; or


(f)conduct that may reasonably be expected to have a material adverse effect on
the financial interest or business reputation of Citizens.


Following your start date, you may call the Human Resources Service Center at
[—] with any benefits or other Human Resources related questions.


This employment offer will expire five business days from the date of this
letter.



--------------------------------------------------------------------------------



Brad, we are delighted with your decision to join RBS Citizens, N.A. and look
forward to you becoming a member of the team. If you have any questions, please
feel free to call me directly at [—] or my mobile number is [—].


Please sign below to acknowledge your acceptance, and return this letter to me.


Sincerely,


/s/ Susan M. Mason
Director of Recruiting, RBS Americas
Human Resources




Accepted and agreed to:
/s/ Brad L. Conner


Brad Conner



 
5/28/2008
Date











Note: Please remember to visit our website at [—] to print, review and complete
the required forms and policies. These documents will be collected on your first
day during new-hire orientation.


cc: Personnel File Folder
Requisition number [—]







































































--------------------------------------------------------------------------------







EXECUTIVE AGREEMENT ADDENDUM


This EXECUTIVE EMPLOYMENT AGREEMENT ADDENDUM (the "Addendum") is made as of
August 6, 2014 by and between Citizens Financial Group, Inc. (the "Company") and
Brad Conner ("Executive").


This Addendum is a supplement to your offer letter dated May 23, 2008. The terms
of this Addendum shall be incorporated by reference therein and become terms and
conditions of your continued employment. The terms of this Addendum shall
supersede any conflicting terms found in your offer letter. This Addendum may
not be altered, modified, or amended except by written instrument signed by the
parties hereto.


TERMS AND CONDITIONS:


Section 1. At-Will Employment and Notice of Intent to Leave.


(a)Executive’s employment with the Company shall be strictly "at-will" and not
for any fixed term. Executive understands and acknowledges that no statement,
whether written or verbal, by the Company or any of its officers, employees or
representatives may in any way modify, alter, or change the strictly "at-will"
nature of his employment relationship with the Company. Both Executive and the
Company retain the right to terminate Executive’s employment at any time, for
any reason or no reason. Executive understands and agrees that, as an at-will
employee, the Company may terminate his employment without advance notice.
Executive may terminate his employment for any reason (a “Resignation”)
effective 90 days following his delivery of written notice of termination to the
Company's Board of Directors (the “Notice Period”).


(b)Upon receipt of a Resignation from Executive, the Company may, in its sole
discretion, waive the Notice Period, in which case Executive will be permitted
to terminate immediately. Under such circumstances the Company will not be
obliged to pay in lieu of notice. Alternatively, the Company may direct
Executive not to report to work unless otherwise requested by the Company
(“Garden Leave”). During any period of Garden Leave:


(i)Executive will remain an employee of the Company and will continue to be paid
his then base salary and continue to be eligible for employee benefits,
excluding any discretionary award;


(ii)Executive will be expected to continue to undertake such duties and
responsibilities as are assigned to Executive by the Company's Board or Chief
Executive Officer, including duties to assist the Company with his transition
from the Company and maintaining the Company’s business, business relationships,
and goodwill. Notwithstanding the foregoing, the Company reserves the right to
suspend any or all of Executive’s duties and powers and to relocate his office
to his personal residence for all or part of his Garden Leave;


(iii)Executive will remain bound by all fiduciary duties and obligations owed to
the Company and required to comply with all Company policies and practices; and


(iv)Executive may not, without the prior written consent of the Company or
except in the discharge of duties and responsibilities in accordance with clause
(ii) above, contact or attempt to contact any client, customer, agent,
professional adviser, employee, supplier or broker of the Company or any of its
parents or subsidiaries.


Section 2. Non-Solicitation.


(a)Non-Solicitation of Employees. Executive agrees that, at any time during his
employment with the Company, its parents, subsidiaries, affiliates or any
successor organization, and during the 12 month period following Executive's
termination of employment for any reason ("Restricted Period"), Executive shall
not, directly or indirectly, hire, employ, solicit for employment or hire, or
attempt to solicit for employment or hire, any person who is employed by the
Company or any of its parents, subsidiaries or affiliates during the Restricted
Period, nor shall Executive directly or indirectly induce any Company employee
to terminate his or her employment or accept employment with anyone other than
the Company, or otherwise interfere with the relationship between the Company
and any of its employees, during the Restricted Period.


(b)Non-Solicitation of, and Non-Interference with, Customers and Vendors.
Executive agrees that during his employment with the Company and during the
Restricted Period, Executive shall not, directly or indirectly, for any person
or entity other than the Company, solicit or assist in soliciting for business
any customer of the Company, its parents, subsidiaries or affiliates nor will
Executive induce or encourage any such customer to terminate its relationship
with the Company, its parents, subsidiaries or affiliates or to divert business
away from the Company, its parents, subsidiaries or affiliates, provided,
however, that general solicitation through advertisement shall not constitute
solicitation for purposes of this provision.



--------------------------------------------------------------------------------





(c)Representations. Executive agrees that all of the foregoing restrictions are
reasonable and necessary to protect the Company’s business and its Confidential
Information and that his employment by the Company, along with the benefits and
attributes of that employment, is good and valuable consideration to compensate
his for agreeing to all restrictions contained in this Addendum. Executive also
acknowledges, represents and warrants that his knowledge, skills and abilities
are sufficient to permit Executive to earn a satisfactory livelihood without
violating these provisions.
 
(d)Blue Pencil. It is expressly understood and agreed that although Executive
and the Company consider the restrictions contained in this Section 2 to be
reasonable, if a final judicial determination is made by an arbitrator or a
court of competent jurisdiction that the time or territory or any other
restriction contained in this Addendum is an unenforceable restriction against
Executive, the provisions of this Addendum shall not be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
maximum extent as such court may judicially determine or indicate to be
enforceable. Alternatively, if an arbitrator or a court of competent
jurisdiction finds that any restriction contained in this Addendum is
unenforceable, and such restriction cannot be amended so as to make it
enforceable, such finding shall not affect the enforceability of any of the
other restrictions contained herein.


Section 3. Confidentiality; Ownership of Materials; Duty to Return Company
Property.


(a)Confidential Information. Executive may not at any time (whether during his
employment with the Company or after termination for any reason) disclose to any
unauthorized person, firm or corporation or use or attempt to use for his own
advantage or to the advantage of any other person, firm or corporation, any
confidential information relating to the business affairs or trade secrets of
the Company or any of its parents, subsidiaries or affiliates, or any
confidential information about (howsoever obtained) or provided by any third
party received during the course of or as a result of his employment (the
“Confidential Information”). Confidential Information includes, but is not
limited to, information relating to employees, customers and suppliers (former,
actual and potential), Company contracts, pricing structures, financial and
marketing details, business plans, any technical data, designs, formulae,
product lines, intellectual property, research activities and any Company or
Company affiliate information which may be deemed to be commercially or price
sensitive in nature, whether printed, typed, handwritten, videotaped,
transmitted or transcribed on data files or on any other type of media, whether
or not labeled as “confidential”. It also includes, without limitation, any
information contained in documents marked “confidential” or documents of a
higher security classification and other information which, because of its
nature or the circumstances in which Executive receives it, Executive should
reasonably consider to be confidential. The Company reserves the right to modify
the categories of Confidential Information from time to time.


(b)Exclusions. The provisions of this Section 3 shall not apply to:


(i)information or knowledge which subsequently comes into the public domain
other than by way of unauthorized use or disclosure by Executive;


(ii)the discharge by Executive of his duties hereunder or where his use or
disclosure of the information has otherwise been properly authorized by the
Company;


(iii)any information which Executive discloses in accordance with applicable
public interest disclosure legislation; or


(iv)any disclosure required by law or by any court, arbitrator, mediator or
administrative or legislative body (including any committee thereof) with
jurisdiction to order Executive to disclose or make accessible any information.


(c)Due Care. Executive shall exercise all due care and diligence and shall take
all reasonable steps to prevent the publication or disclosure by Executive of
any Confidential Information relating, in particular, but not limited to, actual
or proposed transactions, of any employee, customer, client or supplier (whether
former, actual or potential) of any member of the Company, including
partnerships, companies, bodies, and corporations having accounts with or in any
way connected to or in discussion with any member of the Company and all other
matters relating to such customers, clients or suppliers and connections.


(d)Duty to Return Confidential Information and Other Company Property. All
reports, files, notes, memoranda, e-mails, accounts, documents or other material
(including all notes and memoranda of any Confidential Information and any
copies made or received by Executive in the course of his employment (whether
during or after) are and shall remain the sole property of the Company and,
following his termination of employment or at any other time upon the Company’s
request, to the extent within his possession or control, shall be surrendered by
Executive to the duly authorized representative of the Company.





--------------------------------------------------------------------------------



(e)Reasonableness. Executive agrees that the undertakings set forth in this
Section 3 are reasonable and necessary to protect the legitimate business
interests of the Company and its members both during, and after the termination
of, Executive's employment, and that the benefits Executive receives through
continued employment are sufficient compensation for these restrictions.


Section 4. Intellectual Property and Developments.


(a)Executive agrees that all developments and intellectual property are the sole
and exclusive property of the Company and hereby assigns all rights to such
developments and intellectual property to the Company. Executive agrees, at the
Company’s expense at any time during his employment or thereafter, to sign all
appropriate documents and carry out all such reasonable acts as will be
necessary to identify and preserve the legal protection of all developments and
intellectual property; however, the Company will have no obligation to
compensate Executive for his time spent in connection with any assistance
provided unless otherwise required by law. Notwithstanding the foregoing,
Executive understands that no provision in this Section is intended to require
assignment of any of his rights in an invention for which Executive can prove no
equipment, supplies, facilities or Confidential Information or trade secret
information of the Company was used, which invention was developed entirely on
his own time, and which invention Executive can prove: (i) does not relate to
the business of the Company or the actual or demonstrably anticipated research
or development of the Company; or (ii) does not result from any work performed
by Executive for the Company.  To the extent compatible with applicable state
law, these provisions do not apply to any invention which is required to be
assigned by the Company to the United States Government.  Executive waives all
moral rights in all Intellectual Property which is owned by the Company, or will
be owned by the Company, pursuant to this Section 4.


(b)Executive agrees to promptly submit to the Company written disclosures of all
inventions, whether or not patentable, which are made, conceived or authored by
Executive, alone or jointly with others, while Executive is employed by the
Company.


Section 5. Certain Agreements.


(a)Data Protection. Executive shall familiarize himself with the Company’s Data
Protection policy, procedures and accountabilities. Executive acknowledges that
any breach of these procedures may result in the immediate termination of his
employment.


(b)Personal Information. Executive acknowledges and agrees that the Company is
permitted to hold personal information about him as part of its personnel and
other business records and, in accordance with applicable law, may use such
information in the course of the Company’s business.


(c)Credit Data. The Company reserves the right, upon five (5) days prior written
notice, to, and Executive agrees that the Company may, in accordance with
applicable law, carry out searches about Executive through credit reference
agencies or through the Company’s customer records at any time during his
employment for purposes of identifying any serious debt or other significant
financial difficulties of Executive for the purposes of detecting, eliminating
or mitigating any particular risk of employee fraud or theft. The Company will
only retain the information about Executive which the Company obtains from these
searches in accordance with applicable law and for so long as is needed for the
purposes set out above (subject to any legal (including any regulatory)
obligation which requires the Company to retain that information for a longer
period). The credit reference agency will record details of the search but these
will not be available for use by lenders to assess the ability of Executive to
obtain credit. Executive has the right of access to his personal records held by
credit reference agencies. The Company will supply the names and addresses of
such agencies upon request, to help Executive to exercise his right of access to
such records.


(d)Indebtedness. For the reasons referred to above, the Company expects
Executive to manage his personal finances responsibly. The Company requires that
Executive draw to the attention of his manager any serious debt or significant
financial difficulties that he may have, including those which result in court
action being taken against Executive.


Section 6. Medical Exams.


Executive shall at any time (including during any period of incapacity) at the
request and expense of the Company submit to medical examinations by a medical
practitioner nominated by the Company, to the extent permitted by applicable
federal and state law. Executive agrees, and hereby authorizes, that the results
of any such medical examination be disclosed to the Company, subject to the
provisions of the United States Health Insurance Portability and Accountability
Act of 1996.


Section 7. Tax Compliance.


All compensation paid to Executive is intended to, and reasonably believed to,
comply with Internal Revenue Code Section 409A as well as other tax related laws
and regulations to the extent it does not fall into any applicable exclusion.





--------------------------------------------------------------------------------



Section 8. Remedies.
  
The Company and Executive agree that it is impossible to measure solely in money
the damages which will accrue to the Company by reason of his failure to observe
any of his obligations of Sections 2, 3 or 4 of this Addendum. Therefore, if the
Company shall institute any action or proceeding to enforce such provisions,
Executive hereby waives the claim or defense that there is an adequate remedy at
law and agrees in any such action or proceeding not to interpose the claim or
defense that such remedy exists at law. Without limiting any other remedies that
may be available to the Company, Executive hereby specifically affirms the
appropriateness of injunctive or other equitable relief in any such action and
acknowledges that nothing contained within this Addendum shall preclude the
Company from seeking or receiving any other relief, including without
limitation, any form of injunctive or equitable relief. Executive also agrees
that, should he violate the provisions of Section 2 and its subsections such
that the Company shall be forced to undertake any efforts to defend, confirm or
declare the validity of the covenants contained within Section 2 of this
Addendum, the time restrictions set forth therein shall be extended for a period
of time equal to the pendency of any court proceedings, including appeals.
Further, Executive agrees that, should the Company undertake any efforts to
defend, confirm or declare the validity of any of the covenants contained in
Sections 2, 3 and 4 of this Addendum, the Company shall be entitled to recover
from Executive all of its reasonable attorneys’ fees and costs incurred in
prosecuting or defending any such action or engaging in any such efforts.


Section 9. Dispute Resolution; Mediation and Arbitration.


Except as provided in the last sentence of this paragraph to the fullest extent
permitted by law, the Company and Executive agree to waive their rights to seek
remedies in court, including but not limited to rights to a trial by jury. The
Company and Executive agree that any dispute between or among them or their
subsidiaries, affiliates or related entities arising out of, relating to or in
connection with this Addendum or his employment with the Company, including but
not limited to claims for discrimination or other alleged violations of any
federal, state or local employment and labor law statutes, ordinances or
regulations, will be resolved in accordance with a confidential two-step dispute
resolution procedure involving: (a) Step One: non-binding mediation, and (b)
Step Two: binding arbitration under the Federal Arbitration Act, 9 U.S.C. § 1,
et. seq., or state law, whichever is applicable. Any such mediation or
arbitration hereunder shall be under the auspices of the American Arbitration
Association (“AAA”) pursuant to its then current Labor Arbitration Rules and
Mediation Procedures (the “AAA Labor Rules”). Disputes encompassed by this
Section 9 include claims for discrimination arising under local, state or
federal statutes or ordinances and claims arising under any state’s labor laws.
Notwithstanding anything to the contrary in the AAA Labor Rules, the mediation
process (Step One) may be ended by either party to the dispute upon notice to
the other party that it desires to terminate the mediation and proceed to the
Step Two arbitration; provided, however, that neither party may so terminate the
mediation process prior to the occurrence of at least one mediation session with
the mediator. No arbitration shall be initiated or take place with respect to a
given dispute if the parties have successfully achieved a mutually agreed to
resolution of the dispute as a result of the Step One mediation. The mediation
session(s) and, if necessary, the arbitration hearing shall be held in the city
nearest to Executive's office location during the course of Executive's
employment with the Company or an alternative location mutually agreeable to
Executive and the Company. The arbitration (if the dispute is not resolved by
mediation) will be conducted by a single AAA arbitrator, mutually selected by
the parties, as provided for by the AAA Labor Rules. The Company will be
responsible for the arbitration charges, including the costs of the mediator and
arbitrator. The Company and Executive agree that the arbitrator shall apply the
substantive law of the State of New York to all state law claims and federal law
to any federal law claims, that discovery shall be conducted in accordance with
the AAA Labor Rules or as otherwise permitted by law as determined by the
arbitrator. In accordance with the AAA Labor Rules (a copy of which is available
through AAA’s website, www.adr.org), the arbitrator’s award shall consist of a
written statement as to the disposition of each claim and the relief, if any,
awarded on each claim. The Company and Executive understand that the right to
appeal or to seek modification of any ruling or award by the arbitrator is
limited under state and federal law. Any award rendered by the arbitrator will
be final and binding, and judgment may be entered on it in any court of
competent jurisdiction. Nothing contained herein shall restrict either party
from seeking temporary injunctive relief in a court of law to the extent set
forth in Section 6 hereof.


In the unlikely event the AAA refuses to accept jurisdiction over a dispute,
Executive and the Company agree to submit to Judicial-Arbitration-Mediation
Services (“JAMS”) mediation and arbitration applying the JAMS equivalent of the
AAA Labor Rules. If AAA and JAMS refuse to accept jurisdiction, the parties may
litigate in a court of competent jurisdiction.


Section 10. Severance.


In the event Executive is made redundant or otherwise has his employment
terminated without cause and for reasons unrelated to poor performance,
Executive shall be entitled to receive a minimum severance payment amounting to
26 weeks of Executive's base salary at the time of Executive's exit contingent
upon Executive executing, and not revoking, the Company's standard release
agreement then in use.


Section 11. Miscellaneous.


(a)Governing Law. This Addendum shall be governed by and construed in accordance
with the laws of the State of New York, without regard for the conflict of laws
provisions thereof.





--------------------------------------------------------------------------------



(b)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Addendum on any occasion shall not be considered a waiver of such
party’s rights or deprive such party of the right thereafter to insist upon
strict adherence to that term or any other term of this Addendum.


(c)Severability. In the event that any one or more of the provisions of this
Addendum shall be or become invalid, illegal or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions of this
Addendum shall not be affected thereby.


(d)Counterparts; Effectiveness. This Addendum may be signed in counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument. This Addendum shall become
effective when each party hereto shall have received a counterpart hereof signed
by the other party hereto including by fax or electronic pdf.




ACCEPTED AND AGREED:


/s/ Brad Conner
Brad Conner





